
	
		II
		111th CONGRESS
		1st Session
		H. R. 3631
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25, 2009
			Received; read twice and referred to the
			 Committee on
			 Finance
		
		AN ACT
		To amend title XVIII to provide for the
		  application of a consistent Medicare part B premium for all Medicare
		  beneficiaries in a budget neutral manner for 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Premium Fairness
			 Act.
		2.Medicare part B premium for 2010
			(a)Premium computationSection 1839 of the Social Security Act
			 (42 U.S.C.
			 1395r) is amended—
				(1)in subsection (a), by adding at the end the
			 following new paragraph:
					
						(5)The monthly premium under this subsection
				for 2010 shall be the monthly premium under this subsection for
				2009.
						;
				and
				(2)in subsection (i)(3)(A), by adding after
			 and below clause (ii) the following:
					
						In applying clause (ii) for 2010,
				the monthly actuarial rate described in such clause shall be such monthly
				actuarial rate for
				2009..
				(b)Offset from Medicare Improvement
			 FundSection 1898(b) of such
			 Act (42 U.S.C.
			 1395iii(b)) is amended—
				(1)in paragraph (1)—
					(A)in subparagraph (A), by striking the
			 semicolon at the end and inserting the
			 following:
						
							, reduced by the sum
			 of—(i)the amount transferred under paragraph (5);
				and
							(ii)$567,000,000;
							;
					(B)by redesignating subparagraph (B) as
			 subparagraph (C); and
					(C)by inserting after subparagraph (A) the
			 following new subparagraph:
						
							(B)fiscal year 2015, the amount specified in
				subparagraph (A)(ii); and
							;
				and
					(2)by adding at the end the following new
			 paragraph:
					
						(5)Transfer and offsetThere are hereby transferred from amounts
				in the general fund of the Treasury to the Federal Supplementary Medical
				Insurance Trust Fund an amount equivalent, as estimated by the Chief Actuary of
				the Centers for Medicare & Medicaid Services, to the aggregate reduction in
				premiums payable under part B that result from the application of paragraph (5)
				of section 1839(a) and the last sentence of section
				1839(i)(3)(A).
						.
				
	
		
			Passed the House of
			 Representatives September 24, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
